       17-22408-shl        Doc 98     Filed 09/03/20 Entered 09/03/20 10:35:32                 Order of Final
                                              Decree Pg 1 of 1
                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF NEW YORK
                                               300 Quarropas Street
                                               White Plains, NY 10601


IN RE: Michael J Beninati                                   CASE NO.: 17−22408−shl

Social Security/Taxpayer ID/Employer ID/Other Nos.:         CHAPTER: 13
xxx−xx−3064




                                        ORDER OF FINAL DECREE



The estate of the above named debtor has been fully administered.

IT IS ORDERED THAT:

Krista M. Preuss is discharged as trustee of the estate and the chapter 13 case of the above named debtor(s) is closed.


Dated: September 3, 2020

                                                        Sean H. Lane, Bankruptcy Judge
